Citation Nr: 1011862	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to March 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The Board first considered this appeal in March 2009 
and denied service connection for residuals of a right 
shoulder injury, a neck injury and for numbness of the left 
side of the face.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
but abandoned the claim of entitlement to service connection 
for numbness of the left side of the face.  As such, that 
issue is no longer on appeal.

In an October 2009 Joint Motion for Partial Vacatur and 
Remand, it was determined that the Board's decision as to 
service connection for residuals of a right shoulder injury 
and neck injury should be vacated and remanded for additional 
consideration.  Accordingly, the matter is properly returned 
to the Board.  As will be discussed below, the claims must be 
remanded for the RO to first decide whether the Veteran's 
alleged injuries were sustained due to willful misconduct, an 
aspect of the claims that has not yet been adjudicated by the 
agency of original jurisdiction.

The Veteran appeared and gave testimony before the Board in 
March 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

The Veteran submitted an application for VA compensation 
benefits in December 2004.  In April 2006, he advised that he 
sustained injuries to his right shoulder and neck in a motor 
vehicle accident during service and was incarcerated for ten 
days.  Morning reports were obtained that show that the 
Veteran was tried and convicted of drunk driving and 
sentenced to 10 days of incarceration in August 1958.  

In a January 2007 Supplemental Statement of the Case (SSOC), 
the Veteran was advised that disabilities sustained as a 
direct result of drunkenness are deemed results of willful 
misconduct and not subject to service connection.  The SSOC 
did not include the laws and regulations governing injuries 
sustained as a result of willful misconduct.  As such, this 
communication is not deemed to be an adjudication of whether 
right shoulder and neck injuries were sustained as results of 
an in-service drunk-driving motor vehicle accident.

The Veteran responded to the SSOC by providing alternative 
theories for injuring his right shoulder and neck.  
Consequently, in the Board's March 2009 decision, the issue 
of whether injuries were sustained in an in-service motor 
vehicle accident was not addressed.  In fact, the Board 
specifically found that that theory of entitlement had been 
abandoned and a determination as to whether injuries were 
sustained as a result of willful misconduct did not have to 
be reached.

In the October 2009 Joint Motion, the parties directed the 
Board to consider the Veteran's statements that he injured 
his right shoulder and neck in an automobile accident during 
service.  Because this requires a determination of whether 
such injuries may have been sustained as a result of willful 
misconduct, the matter must be remanded to allow the Veteran 
to be given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  Although he was put on notice in the 
January 2007 SSOC of the possibility of a denial based on a 
finding of willful misconduct, the claims have not been 
denied on that basis and the Board finds that the Veteran 
will be prejudiced by any such denial by the Board at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with adequate notice of the 
laws and regulations that govern a denial of 
entitlement to service connection based on 
willful misconduct.  Following any response 
and/or required development, adjudicate the 
claims by making a specific finding as to 
whether injuries were sustained as a result of 
willful misconduct.  If the benefits sought are 
not granted, the Veteran and his representative 
should be furnished a Supplemental Statement of 
the Case, and afforded a reasonable opportunity 
to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


